Exhibit 10.1

ESCROW AGREEMENT

THIS ESCROW AGREEMENT is made and entered into as of this 12th day of January,
2007, by and among Synova Healthcare Group, Inc., a Nevada corporation
(“Parent”), George Votis, an individual with offices located at 655 Madison
Avenue, 20th Floor, New York, NY 10021 (“Stockholders’ Representative”), Galt
Industries, Inc., a Delaware corporation with offices located at 655 Madison
Avenue, 20th Floor, New York, NY 10021 (“Galt”), Gene Detroyer, an individual
residing at 357 East 57th Street, Apt. 14B, New York, NY 10022, ( “Detroyer”),
Robert Staab, an individual residing at 30 Neck Road, Old Lyne, CT 06372
(“Staab” and, together with Galt and Detroyer, collectively, the “Indemnifying
Shockholders”) and Blank Rome LLP (the “Escrow Agent”).

Background

A. Parent, Synova 2006 Acquisition Corp. (“Merger Sub”), Allendale
Pharmaceuticals, a Delaware corporation (“API”) and the Indemnifying
Stockholders have entered into an Agreement and Plan of Merger, dated as of
January 12, 2007 (the “Merger Agreement”), as a result of which Merger Sub has
been or shall be merged with and into API (the “Merger”).

B. The Merger Agreement requires that One Million (1,000,000) of the shares of
Parent’s common stock, par value $.001 per share (“Parent Common Stock”) be
deposited with the Escrow Agent (“Indemnity Escrow Shares”) as security for
certain adjustments to the Merger Consideration (as defined in the Merger
Agreement) and for certain indemnification obligations of the Indemnifying
Stockholders.

C. The Indemnity Escrow Shares, together with any additional property required
to be deposited with the Escrow Agent under this Escrow Agreement, constitute
the “Escrow Assets” to be held and distributed in accordance with the terms of
this Escrow Agreement.

D. Stockholders’ Representative has been appointed as the agent of all
Indemnifying Stockholders, with the authority to enter into, and act on behalf
of such holders for purposes of, this Escrow Agreement.

Agreement

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, and intending to be legally bound hereby, covenant
and agree as follows:

1. Appointment of the Escrow Agent. Parent and Stockholders’ Representative, on
behalf of the Indemnifying Stockholders, hereby appoint the Escrow Agent to
serve as escrow



--------------------------------------------------------------------------------

agent, subject to and in accordance with the provisions of this Escrow
Agreement. The Escrow Agent hereby accepts such appointment.

2. Formation of Escrow. Simultaneously with the execution of this Escrow
Agreement, Parent has delivered or caused to be delivered to the Escrow Agent
certificates evidencing an aggregate of One Million (1,000,000) shares of Parent
Common Stock, registered in the names of the Indemnifying Stockholders as
specified on Schedule A attached to this Escrow Agreement.1 The Escrow Agent
hereby acknowledges receipt of the Indemnity Escrow Shares. In accordance with
the Merger Agreement, the certificates representing the Indemnity Escrow Shares
have been or shall be endorsed by the respective Stockholders in blank or
accompanied by a separate stock power executed in blank for transfer.

3. Duties of the Escrow Agent.

a. General. The Escrow Agent shall hold, keep custody of, and dispose of the
Indemnity Escrow Shares and other Escrow Assets only in accordance with the
terms and conditions of this Escrow Agreement.

b. Statements of Account. The Escrow Agent shall, as requested by either Parent
or the Stockholders’ Representative from time to time, provide Parent and the
Stockholders’ Representative with statements reflecting the status of the Escrow
Assets.

4. Ownership of Escrow Shares; Voting Rights. Pending distribution of Indemnity
Escrow Shares in accordance with this Escrow Agreement, each Indemnifying
Stockholder shall be the record and legal owner of the respective number of
Indemnity Escrow Shares set forth as to that Indemnifying Stockholder on
Schedule A attached to this Escrow Agreement, and shall have all voting rights
with respect to the Indemnity Escrow Shares.

5. Distributions in Respect of Indemnity Escrow Shares.

a. Any additional certificates, rights, securities or interests delivered in
respect of the Indemnity Escrow Shares while held under this Escrow Agreement as
a result of any stock dividend, recapitalization, stock split, consolidation of
shares, reclassification, merger, consolidation or reorganization by Parent
shall be delivered to the Escrow Agent (and endorsed for transfer, if
applicable) and shall constitute part of the Escrow Assets.

b. Any cash dividends paid on account of Indemnity Escrow Shares or other Escrow
Assets while held under this Escrow Agreement shall be paid by Parent to the
Indemnifying Stockholders as stockholders of record.

6. Distribution of Escrow Assets.

a. For purposes of this Escrow Agreement, if no claim for either (i)

--------------------------------------------------------------------------------

1 Note: There should be two certificates for each stockholder to permit release
of the first installment on the Release Date.



--------------------------------------------------------------------------------

adjustment of the Merger Consideration pursuant to Section 1.4 of the Merger
Agreement, or (ii) Indemnifiable Losses pursuant to Article VII of the Merger
Agreement (each such claim under clause (i) or (ii) being a “Claim”), is made by
Parent on or before the twelve (12) month anniversary (the “Release Date”) of
the date hereof, then the Escrow Agent shall distribute the Indemnity Escrow
Shares, within five days, to the respective Indemnifying Stockholders as
specified on Schedule A, together with any other Escrow Assets which were
derived therefrom or distributed on account thereof.

b. If on or before the Release Date, Parent asserts a Claim, then Parent may
send to the Stockholders’ Representative and the Escrow Agent a written notice
(a “Claim Notice”) (i) describing in brief the basis for its Claim, and
(ii) setting forth a request to release Escrow Assets to it in the amount of the
Indemnifiable Losses. If the exact amount of Indemnifiable Losses associated
with any Claim has not been fixed, then Parent’s Claim Notice shall specify a
reasonable estimate of the Indemnifiable Losses.

c. Following the receipt by the Escrow Agent of any Claim Notice on or prior to
the Release Date:

 

  (i) if the Escrow Agent receives a written response from the Stockholders’
Representative after their receipt of such a Claim Notice which notice states
that the Stockholders’ Representative accept or agree to the Claim or any
portion thereof, then the Escrow Agent shall deliver to Parent or its designee,
a number of Indemnity Escrow Shares having a Market Value equal to the amount
set forth in such Claim Notice (or the undisputed portion thereof) within ten
(10) business days after the Escrow Agent receives the Stockholders’
Representative’s notice of acceptance or agreement;

 

  (ii) If the Escrow Agent does not receive a written notice of acceptance from
the Stockholders’ Representative within fifteen (15) business days after receipt
of a Claim Notice, then Stockholder Representative shall be deemed to have
accepted the Claim and the Escrow Agent shall deliver to Parent or its designee
Indemnity Escrow Shares (or, if all Indemnity Escrow Shares have been
distributed, then other Escrow Assets) having a Market Value equal to the amount
set forth in such Claim Notice within ten (10) business days after the
expiration of such fifteen (15) business day period;

 

  (iii)

If the Escrow Agent receives a written notice from the Stockholders’
Representative disputing all or any portion of the Claim (the “Dispute Notice”),
within the fifteen (15) business day period after receipt of a Claim Notice,
then the Escrow Agent shall not distribute any Escrow Assets in respect of the
amount in



--------------------------------------------------------------------------------

 

dispute until either (i) the Escrow Agent receives a certified copy of a final
decision of an arbitrator in respect of the amount in dispute and a certificate
from Parent indicating that all rights of appeal have expired and no appeal has
been filed or there is no further right to appeal the arbitration award,
(ii) the Escrow Agent receives a certified copy of a judgment in respect of the
amount in dispute issued by a court of competent jurisdiction and a certificate
from Parent indicating that all rights of appeal have expired and no appeal has
been filed or there is no further right to appeal the judgment, or (iii) the
Escrow Agent receives a joint written direction with respect to the settlement
of the amount in dispute signed by the Stockholders’ Representative and an
officer of Parent (each of the resolutions referenced in (i), (ii) and
(iii) above shall be referred to herein as a “Final Resolution”). Within five
(5) business days after the receipt of a Final Resolution, the Escrow Agent
shall deliver to Parent or its designee Indemnity Escrow Shares (or, if all
Indemnity Escrow Shares have been distributed, then other Escrow Assets) having
a Market Value equal to the amount set forth in such Final Resolution.

d. If, on or prior to the Release Date, the Escrow Agent has received a Claim
Notice or Claim Notices and all of the related Claims have either been accepted
(or deemed accepted) by the Stockholders’ Representative or resolved by Final
Resolution and the related Indemnity Escrow Shares have been distributed, then
the Escrow Agent shall distribute to the Indemnifying Stockholders, within five
days after the Release Date, the remaining portion, if any, of the 1,000,000
Indemnity Escrow Shares which would have been released to the Indemnifying
Stockholders on the Release Date had no Claims been made. In each case provided
in this Section 6d., Indemnity Escrow Shares will be distributed to the
Indemnifying Stockholders in proportion to their relative Indemnity Escrow
Shares as set forth on Schedule A attached to this Escrow Agreement.

e. “Market Value” means, as to the Indemnity Escrow Shares, the average of the
closing sales price per share of Parent Common Stock on the OTC Bulletin Board
(or other applicable market on which shares of Parent Common Stock are traded or
quoted, if not the OTC Bulletin Board) for the ten (10) trading days immediately
preceding: (i) the date on which the Indemnifying Stockholders notify the Escrow
Agent that they have no objection to a Claim in accordance with Section 6c(i),
if applicable, (ii) the date on which the ten day period described in
Section 6c(ii) expires, if applicable, or (iii) the date on which a Final
Resolution is delivered to the Escrow Agent in accordance with Section 6c(iii),
if applicable. In each case, Parent shall calculate and deliver the Market Value
computation to the Escrow Agent promptly following the occurrence of any of the
events described in clause (i) through (iii) above. As to any Escrow Assets
other than Indemnity Escrow Shares, and as to Indemnity Escrow Shares to the
extent not traded or quoted on any market, the Market Value shall be the value
determined by a Final Resolution.



--------------------------------------------------------------------------------

f. If Parent is entitled to any distribution of less than all remaining
Indemnity Escrow Shares in accordance with this Section 6, then (i) Escrow Agent
shall deliver the certificates representing the Indemnity Escrow Shares to
Parent and Parent shall be responsible for exchanging the certificates delivered
to it and returning to the Escrow Agent certificates evidencing the balance of
the Indemnity Escrow Shares that were not required to be delivered to Parent;
and (ii) the shares to be surrendered to Parent shall be allocated from among
the shares of the Indemnifying Stockholders pro rata based upon their relative
number of Indemnity Escrow Shares as set forth on Schedule A attached to this
Escrow Agreement.

7. Escrow Termination. This Escrow Agreement shall terminate and cease to be of
any further force and effect (except as otherwise provided in Section 8f) when
the Escrow Agent shall have disposed of all of the Escrow Assets according to
this Escrow Agreement (including the deposit of the Escrow Assets with a court
of competent jurisdiction).

8. Responsibility and Liability of the Escrow Agent.

a. Duties Limited. The duties of the Escrow Agent hereunder shall be entirely
administrative and not discretionary, and the Escrow Agent does not and shall
not have any interest in the Escrow Assets. The Escrow Agent’s duties shall be
limited to those expressly set forth herein.

b. Reliance. The Escrow Agent may rely upon, and shall not be liable to the
parties for acting or refraining from acting upon, any written notice,
instruction, certificate, request, consent or other instrument (“Written
Evidence”) furnished to it in connection with its duties as the Escrow Agent and
believed by the Escrow Agent to be genuine. The Escrow Agent may rely on Written
Evidence not only as to the due execution, validity and effectiveness thereof
but also as to the truth and accuracy of the information contained therein. The
Escrow Agent may assume that any person purporting to give any Written Evidence
in connection with the provisions hereof has been duly authorized to do so or is
otherwise the proper party or parties. The Escrow Agent may rely on the contents
of any Written Evidence of any court, arbitrator or party without any liability
therefor. The Escrow Agent shall not be required to determine the merits of any
claim of either party in performing its duties hereunder.

c. No Liability. The Escrow Agent shall not be liable or responsible for any
actions taken by it in good faith. The Escrow Agent’s duties and
responsibilities are that of a custodian of the Escrow Assets. The Escrow Agent
shall have no liability to any third party as a result of any acts taken or
omissions made by the Escrow Agent in the performance in accordance with this
Escrow Agreement of its duties hereunder and no person shall have any rights as
a third party beneficiary with respect to this Escrow Agreement. As to any legal
questions arising in connection with the Escrow Agent’s performance of its
duties and responsibilities hereunder, the Escrow Agent may consult or obtain
opinions from legal counsel selected by it, and the Escrow Agent shall be free
from any liability for acting in reliance in good faith on such advice of
counsel. The Escrow Agent shall not be bound by any notice of, or demand with
respect to, any waiver, modification, amendment, termination, or rescission of
the provisions of this Escrow Agreement unless such notice or demand is received
by the Escrow



--------------------------------------------------------------------------------

Agent in writing and has been signed by both Parent and Stockholders’
Representative and, if the Escrow Agent’s duties or responsibilities hereunder
are affected, unless the Escrow Agent shall have given its express written
consent thereto.

d. Waiver. Parent and Stockholders’ Representative each hereby waives any suit,
claim, demand or cause of action of any kind which either may have or may assert
against the Escrow Agent arising out of or relating to acceptance or performance
of the Escrow Agent’s duties hereunder, unless such suit, claim, demand or cause
of action is based upon a claim of the willful neglect, gross negligence or bad
faith of the Escrow Agent.

e. Risk of Investment Not the Escrow Agent’s. Any loss or decline in value of
any Escrow Assets is the responsibility of the Indemnifying Stockholders and
Parent and not the Escrow Agent.

f. Indemnification. Parent and the Indemnifying Stockholders shall indemnify the
Escrow Agent and its officers, directors and employees against all taxes,
liabilities, damages, losses, actions, proceedings, costs, claims and demands in
respect of any matter or thing performed by the Escrow Agent, its officers,
directors or employees pursuant to this Escrow Agreement (with Parent, on the
one hand, and the Indemnifying Stockholders, on the other hand, being
responsible for one-half (1/2) of the indemnity obligation pursuant to this
Section), other than taxes, liabilities, damages, losses, actions, proceedings,
costs, claims or demands arising from a breach of this Escrow Agreement by the
Escrow Agent or negligence or willful misconduct on the part of the Escrow
Agent, its officers, directors and employees. The indemnity contained herein
shall survive the termination or expiration of this Escrow Agreement.

g. Resignation or Termination of the Escrow Agent; Appointment of Successor. The
Escrow Agent may resign and be discharged from its duties and obligations
hereunder for any reason. Such resignation shall be made by giving at least
thirty (30) days prior written notice of such resignation to Parent and
Stockholders’ Representative, specifying the date on which such resignation
shall take effect. Stockholders’ Representative and Parent shall also have the
right, by mutual agreement, to terminate the appointment of the Escrow Agent
hereunder by giving to it notice of such termination, in a writing signed by
both Stockholders’ Representative and Parent, specifying the date on which such
termination shall take effect and designating a successor Escrow Agent. In any
such event, Parent and Stockholders’ Representative shall, by mutual agreement,
approve and designate a successor Escrow Agent to such resigning or terminated
Escrow Agent. In the event of the Escrow Agent’s intended resignation, if Parent
and Stockholders’ Representative cannot agree to a successor Escrow Agent at
least ten days before the effective date of such resignation, the Escrow Agent
may deposit the Escrow Assets with a court of competent jurisdiction or any
commercial bank or trust company selected by it that agrees to be bound by this
Escrow Agreement. Any successor Escrow Agent shall execute and deliver to the
Escrow Agent then serving a written instrument accepting the appointment and
agreeing to the terms of this Escrow Agreement. Upon receipt thereof from such
successor Escrow Agent, all Escrow Assets shall be turned over and delivered to
such successor Escrow Agent who shall thereupon be bound by all of the
provisions hereof as if an original signature hereto, and the Escrow Agent shall
be thereafter released of all further



--------------------------------------------------------------------------------

obligations and liability relating to the Escrow Assets arising after the date
of such substitution. No resignation or removal of the Escrow Agent shall be
effective until the acceptance of appointment by the successor the Escrow Agent
in the manner provided above.

h. Escrow Agent as Counsel to Parent. The parties acknowledge that Escrow Agent
has been and will continue to be counsel to Parent and nothing herein shall
disqualify Escrow Agent from representing Parent in connection with (i) the
making or performance of this Escrow Agreement, (ii) in connection with any
disputes arising under or as a result of this Escrow Agreement or (iii) in
connection with any other matters, any and all objections to such representation
are hereby irrevocably waived.

9. Notices. All notices and other communications under this Escrow Agreement
shall be in writing and shall be deemed given when delivered personally, one
business day after having been dispatched by a nationally recognized overnight
courier service or when sent via facsimile (with acknowledgement of complete
transmission) to the parties at the following addresses (or at such other
address for a party as is specified by like notice):

 

  (i) if to Parent, to:

Synova Healthcare Group, Inc.

1400 N. Providence Road

Suite 6010, Building II

Media, Pennsylvania 19063

Attention: Stephen King, CEO

Facsimile No.: 610. 565.7081

Telephone No: 610.565.7080

with a copy (which shall not constitute notice) to:

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania 19103-6998

Attention: Alan L. Zeiger, Esq.

Facsimile: 215.832.5754

Telephone No.: 215.569.5754

 

  (ii) if to the Escrow Agent, to:

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania 19103-6998

Attention: Alan L. Zeiger, Esq.

Facsimile: 215.832.5754

Telephone No.: 215.569.5754



--------------------------------------------------------------------------------

  (iii) if to the Stockholders’ Representative, to:

George Votis

c/o Galt Industries, Inc.

655 Madison Avenue, 20th Floor

New York, NY 10021

Facsimile No.:

Telephone No.:

with a copy (which shall not constitute notice) to:

Goodwin Procter

599 Lexington Avenue

New York, NY 10022

Attention: Joel Wagman, Esq.

Facsimile No.: 212.355.3333

Telephone No.: 212.813.8862

10. Fees and Expenses of the Escrow Agent. Parent shall pay all of the Escrow
Agent’s out-of-pocket administrative fees, costs and expenses in connection with
its services as the Escrow Agent hereunder.

11. Modification or Amendment. This Escrow Agreement may be amended only by an
instrument in writing executed and delivered on behalf of each of the parties
hereto.

12. Governing Law. This Escrow Agreement, and all disputes, controversies,
claims or other matters arising among the parties to this Escrow Agreement,
shall be governed by and construed and interpreted in accordance with the laws
of the State of Delaware, irrespective of the choice of laws principles of the
State of Delaware, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.

13. Assignment. This Escrow Agreement may be assigned by any party only with the
consent of the other parties, except that Parent can assign its rights hereunder
to any Person to whom or which Parent’s rights under the Merger Agreement are
permitted to be and have been assigned.

14. Interpretation. This Escrow Agreement shall be interpreted in a manner
consistent with the principles set forth in Section 8.3 of the Merger Agreement.

15. Jurisdiction; Venue; Waiver of Jury Trial. In any action between or among
any of the parties, whether arising out of this Escrow Agreement or otherwise
(i) each of the parties irrevocably consents to the exclusive jurisdiction and
venue of the state courts located in the State of Delaware or the U.S. District
Court for the District of Delaware; (ii) if any such action is commenced in a
state court, then, subject to applicable law, no party shall object to the
removal of such action to the U.S. District Court for the District of Delaware;
(iii) EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY.



--------------------------------------------------------------------------------

16. Counterparts. This Escrow Agreement may be executed in any number of
separate counterparts, each of which shall be deemed to be an original, but
which together shall constitute one and the same instrument

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement on the date and year first written above.



--------------------------------------------------------------------------------

PARENT: SYNOVA HEALTHCARE GROUP, INC. By:   /s/ Stephen King Name:   Stephen
King Title:   CEO  

 

STOCKHOLDERS’ REPRESENTATIVE: /s/ George Votis George Votis

 

STOCKHOLDERS: GALT INDUSTRIES, INC. By:   /s/ George Votis Name:   G. T. Votis
Title:   Chairman  

 

/s/ Gene Detroyer Gene Detroyer

 

/s/ Robert Staab Robert Staab

 

ESCROW AGENT: BLANK ROME LLP By:   /s/ Alan L. Zeiger Name:   Alan L. Zeiger
Title:   Partner  



--------------------------------------------------------------------------------

Schedule A

Indemnifying Stockholders List With Number of Shares and Addresses for
Distribution

 

Stockholders and Addresses

   Number of Shares

Galt Industries, Inc.

   333,333.33

655 Madison Avenue, 20th Floor

  

New York, NY 10021

  

Gene Detroyer

   333,333.33

357 East 57th Street, Apt. 14B

  

New York, NY 10022

  

Robert Staab

   333,333.33

30 Neck Road

  

Old Lyne, CT 06372

  